
	
		III
		111th CONGRESS
		2d Session
		S. RES. 434
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2010
			Mr. Cardin (for himself,
			 Ms. Collins, Mr. Bingaman, Mr.
			 Rockefeller, and Ms.
			 Mikulski) submitted the following resolution; which was considered
			 and agreed to
		
		 RESOLUTION
		Expressing support for Children's Dental
		  Health Month and honoring the memory of Deamonte Driver.
	
	
		Whereas several national dental organizations have
			 observed February 2010 as Children’s Dental Health Month;
		Whereas Deamonte Driver, a 12-year-old Marylander, died on
			 February 25, 2007, of complications resulting from untreated tooth
			 decay;
		Whereas the passing of Deamonte Driver has led to
			 increased awareness nationwide about the importance of access to high-quality,
			 affordable preventative care and treatment for dental problems;
		Whereas the primary purpose of Children’s Dental Health
			 Month is to educate parents, children, and the public about the importance and
			 value of oral health;
		Whereas Children’s Dental Health Month showcases the
			 overwhelmingly preventable nature of tooth decay and highlights the fact that
			 tooth decay is on the rise among the youngest children in the Nation;
		Whereas Children’s Dental Health Month educates the public
			 about the treatment of childhood dental caries, cleft-palate, oral facial
			 trauma, and oral cancer through public service announcements, seminars,
			 briefings, and the pro bono initiatives of practitioners and academic dental
			 institutions;
		Whereas Children’s Dental Health Month was created to
			 raise awareness about the importance of oral health; and
		Whereas Children’s Dental Health Month is an opportunity
			 for the public and health professionals to take action to prevent childhood
			 dental problems and improve access to high-quality dental care: Now, therefore,
			 be it
		
	
		That Congress expresses support for
			 Children's Dental Health Month and honors the life of Deamonte Driver.
		
